Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21   Entered 04/28/21 20:34:29   Page 1 of 29




                    EXHIBIT A
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                  Entered 04/28/21 20:34:29           Page 2 of 29




  April 28, 2021

  Charles Cotton, Board Member, Special Litigation Committee
  11250 Waples Mill Rd.
  Fairfax, Virginia 22030

  Re: Retention of Ankura to Provide Chief Restructuring Officer Services

  Dear Mr. Cotton:

  This letter agreement (the “Agreement”), entered into and effective as of April 2, 2021 (the “Effective
  Date”), confirms the terms of the agreement among Ankura Consulting Group, LLC (“Ankura”) and the
  National Rifle Association of America and Sea Girt, LLC (collectively, the “Company”) pursuant to which
  Ankura has been engaged to provide Chief Restructuring Officer (“CRO”) and related services as described
  herein on the terms set forth below.
  We have been retained by the Company and will report directly to the Special Litigation Committee (the
  “SLC”) of the Board of Directors of the Company (the “Board”).

  1. Scope of Engagement: Subject to the terms and conditions of this Agreement, Ankura will provide to
  the Company the CRO and interim management services (the “Services”) as set forth in Schedule II hereto.

  Notwithstanding anything to the contrary in this Agreement, Ankura and the Company agree that the CRO shall
  be authorized, in such capacity, to make decisions with respect to discharging the CRO Responsibilities (as
  defined in Schedule II hereto), in such manner as the CRO deems appropriate, subject to only the direction,
  limitations, and parameters set by the SLC and consistent with the Company’s bylaws and all applicable laws.

  In the event there is a disagreement as to any direction, guidance or instruction to be given to Ankura in
  connection with the foregoing Services, Ankura shall take such direction, guidance or instruction from the
  SLC.

  It is our intention to work closely and cooperatively with the SLC, the Company’s senior executive team,
  and the Company’s other outside retained professionals throughout the course of this engagement. The
  Services and compensation arrangements set forth herein do not encompass other advisory services not set
  forth in this Section 1. If the Company and Ankura later determine to expand the scope of Services to
  include other services not otherwise set forth herein, such future agreement will be the subject of a further
  and separate written agreement of the parties, and may require approval by the Bankruptcy Court, as defined
  below.

  2. Fees and Expenses: For Ankura’s Services hereunder, the Company agrees to pay to Ankura the
  following non-refundable fees and expense reimbursements:

      (a) CRO Services Compensation: Professional fees for the Services set forth above rendered by the
          Engagement Personnel (the “CRO Services Compensation”) will be based on the actual hours
          expended on rendering the Services at our standard hourly rates that are in effect when the Services
          are rendered, subject to a fee cap (the “Full-Time Cap”) as described below. Our rates are typically
          revised annually. Our current hourly rates are as follows:




  Ankura NRA Engagement Letter: 4/28/2021                                                          Page 1 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                 Entered 04/28/21 20:34:29            Page 3 of 29




                                  Professional                                Hourly Rate
                Senior Managing Director & Managing Director
                                                                             $900 - $1,155
                            (including the CRO)

                               Other Professionals                            $410 - $870

                                Paraprofessional                              $275 - $330


         The Full-Time Cap means for any individual Engagement Personnel during any given month, the
         CRO Services Compensation billed to the Company shall not exceed the standard hourly billing
         rate in effect when the Services are rendered multiplied by 40 hours per week, as adjusted for
         actual number of workdays in the applicable month.

     (b) Restructuring Fee: Ankura shall be paid a restructuring fee in the amount of $1,000,000 payable
         immediately upon the effective date of any Chapter 11 plan consented to, or accepted by, the
         Debtors’ Board (the “Restructuring Fee” and together with the CRO Services Compensation, the
         “Fees”).

     (c) Expense Reimbursement: Ankura shall be entitled to reimbursement of reasonable out-of-pocket
         and direct expenses incurred in connection with the Services to be provided under this Agreement
         (including for Ankura’s reasonable out-of-pocket fees, expenses for outside legal counsel, other
         third-party advisors, and to the extent reasonably necessary, security services) incurred in
         connection with this Agreement, including the negotiation and performance of this Agreement and
         the matters contemplated hereby (collectively, “Expenses”).

     (d) Reasonableness of Fees: The Company acknowledges that it believes that Ankura’s general
         restructuring experience and expertise will inure to the benefit of the parties hereto, that the value
         to the parties hereto of Ankura’s Services derives in substantial part from that experience and
         expertise and that, accordingly, the structure and amount of the Fees to be paid to Ankura hereunder
         are reasonable. The Company acknowledges that a substantial professional commitment of time
         and effort will be required of Ankura and its professionals hereunder, and that such commitment
         may foreclose other opportunities for Ankura. Given the numerous issues that may arise in
         engagements such as this, Ankura’s commitment to the variable level of time and effort necessary
         to address such issues, the expertise and capabilities of Ankura that will be required in this
         engagement, and the market rate for Ankura’s services of this nature, whether in-court or out-of-
         court, the parties agree that the fee arrangement provided for herein is reasonable, fairly
         compensates Ankura, and provides the requisite certainty to the parties hereto.

     (e) Testimony; Subpoena Requests. If Ankura is requested or required to appear as a witness in any
         action that is brought by, on behalf of, or against you or that otherwise relates to this Agreement or
         the Services rendered by Ankura hereunder, you agree to (i) compensate Ankura for its associated
         time charges at our regular rates in effect at the time and (ii) reimburse Ankura for all documented,
         actual out-of-pocket expenses incurred by Ankura in connection with such appearance or preparing
         to appear as a witness, including without limitation, the fees and disbursements of legal counsel of
         Ankura’s choosing. In addition, Ankura will be compensated and reimbursed for any time and
         expense (including without limitation, fees and expenses of legal counsel of Ankura’s choosing)
         that Ankura may incur in considering or responding to discovery requests or other formal
         information requests for documents or information made in connection with any action or in
         connection with the Services.

  Ankura NRA Engagement Letter: 4/28/2021                                                          Page 2 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                   Entered 04/28/21 20:34:29           Page 4 of 29




  3. [Reserved]

  4. Invoices and Payment: The obligations of the Company under this Agreement shall be joint and several
  obligations. The payment of the Fees and Expenses hereunder are the exclusive obligations of the Company.
  In the event that the Company does not pay Ankura’s invoices in accordance with their terms, Ankura has
  the discretion to (i) terminate or suspend the engagement and the performance of Services, and (ii) deduct
  any outstanding amounts owed from monies held on the Company’s behalf. Under these circumstances,
  the Company will also be responsible for any costs, including legal fees, associated with the collection of
  outstanding and overdue fees and expenses.

  5. Term of Agreement:

  If either party hereto desires to terminate its relationship with the other or the engagement, it may do so at
  any time for any reason by giving written notice to the other party. In such event, Ankura will be paid for
  fees and expenses incurred through the termination date, as well as for reasonable engagement closing costs.

  6. Nature of Services; Use of Advice:
      (a) The Services, including the deliverables and reports, are provided solely for your use for the
          purposes set forth herein. You may not disclose or discuss the Services or any deliverable or report
          or make the benefit of the Services available to anyone else or refer to the contents of a deliverable
          or report or the findings of our work except (i) as specifically stated herein, (ii) with our prior
          written consent on terms to be agreed in writing, or (iii) where required by law or regulation. The
          Services and all deliverables are not for a third party’s use, benefit or reliance and Ankura disclaims
          any contractual or other responsibility or duty of care to any third party based upon the Services or
          deliverables. Client will indemnify and hold Ankura harmless from any and all claims asserted by
          a third party as a result of such unauthorized release of the any deliverables or reliance on the
          Services. Nothing in this Agreement, express or implied, is intended to confer or does confer on
          any person or entity, other than the parties hereto, the Indemnified Persons (as such term is defined
          in Schedule I) and each of their respective successors, heirs and assigns, any rights or remedies
          under or by reason of this Agreement or as a result of the services to be rendered by Ankura
          hereunder.

      (b) At the direction of legal counsel, certain communications and correspondence between Ankura and
          reports and analyses prepared by Ankura, in connection with this Agreement and the matters
          contemplated hereby, will be considered in preparation for litigation, and accordingly, will be
          subject to the attorney-client privilege and work-product privilege between Ankura and the
          Company.

      (c) The Services and any deliverables, including any oral advice or comments, should not be associated
          with, referred to or quoted in any manner in any financial statements or any offering memorandum,
          prospectus, registration statement, public filing, loan or other agreements.

  7. Intellectual Property:

  Ankura owns the intellectual property rights in the deliverables and reports and any materials created under
  this Agreement. Ankura agrees that upon payment in full for the Services, you will have a non-exclusive,
  non-transferable license to use the deliverables for your own internal use in accordance with the terms of
  this Agreement. Notwithstanding the foregoing, (i) any patent, copyright, trademark and other intellectual

  Ankura NRA Engagement Letter: 4/28/2021                                                            Page 3 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                    Entered 04/28/21 20:34:29            Page 5 of 29




  property rights of Ankura contained in any deliverable or report shall remain the sole and exclusive property
  of Ankura, and (ii) all methodologies, processes, techniques, ideas, concepts, trade secrets and know-how
  and other intellectual property embedded in the deliverable or reports that we may develop or supply in
  connection with our Services shall remain the sole and exclusive property of Ankura.

  8. Court Approval:

      (a) The Company shall use its best efforts to promptly file this agreement with the United States
          Bankruptcy Court (the “Bankruptcy Court”) having jurisdiction over the Company’s proceeding
          under Title 11 of the United States Code (the “Bankruptcy Code”) for the approval pursuant to
          sections 363 and 328 of the Bankruptcy Code of (A) this Agreement and (B) Ankura’s retention by
          the Company under the terms of this Agreement and subject to the standard of review provided in
          section 328(a) of the Bankruptcy Code and not subject to any other standard of review under section
          330 of the Bankruptcy Code. The Company will use their best efforts to ensure that the Bankruptcy
          Court approves this Agreement, nunc pro tunc to the Effective Date.

      (b) The Company shall provide Ankura with a draft of such notice and any proposed order
          authorizing Ankura’s retention sufficiently in advance of the filing of such notice and proposed
          order to enable Ankura and its counsel to review and comment thereon. Ankura shall have no
          obligation to provide any Services under this Agreement unless Ankura’s retention under the
          terms of this Agreement is approved under section 328(a) of the Bankruptcy Code by a final order
          of the Bankruptcy Court no longer subject to appeal, rehearing, reconsideration or petition for
          certiorari, and which order is acceptable to Ankura in all respects.

  9. Confidentiality:

      (a) Generally. In connection with this engagement, either party (the “Receiving Party”) may come
          into the possession, whether orally or in writing, of Confidential Information (as defined below) of
          the other party (the “Disclosing Party”). The Receiving Party hereby agrees that it will not disclose,
          publish or distribute such Confidential Information to any third party without the Disclosing Party’s
          consent, which consent shall not be unreasonably withheld other than (i) to the Receiving Party’s
          affiliates and its and their employees, officers, directors, auditors, and advisors; (ii) pursuant to
          court order, subpoena, legal process, or request by a governmental agency having regulatory
          authority which would require disclosure, provided that Receiving Party shall use its best efforts to
          promptly give Disclosing Party written prior notice (if legally permissible) of any disclosure under
          this clause (ii) so that Disclosing Party can seek a protective order; or (iii) to tax advisors regarding
          the tax treatment or tax structure of any transaction; provided that such advisors are informed of
          the confidential obligations hereunder.

      (b) Definition of Confidential Information. “Confidential Information” means any and all non-public,
          confidential or proprietary knowledge, data, or information of or concerning the Disclosing Party.
          For the avoidance of doubt, Confidential Information includes without limitation, research,
          analyses, names, business plans, valuations, databases and management systems. Confidential
          Information shall not include information that: (i) was publicly known and made generally available
          in the public domain prior to the time of disclosure; (ii) is already in the lawful possession of the
          Receiving Party at the time of disclosure; (iii) is lawfully obtained from a third party lawfully in
          possession of such information and without a breach of such third party’s obligations of
          confidentiality; or (iv) is independently developed without use of or reference to any Confidential
          Information.



  Ankura NRA Engagement Letter: 4/28/2021                                                             Page 4 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                   Entered 04/28/21 20:34:29            Page 6 of 29




  10. Company Access and Information:
  In order to fulfill the Services under this Agreement, it will be necessary for Ankura personnel to have
  access to the Company’s facilities and certain books, records and reports of the Company. In addition,
  Ankura will need to have discussions with the Company’s management and certain other personnel. Ankura
  will perform the Services in a manner that will permit the business operations of the Company to proceed
  in an orderly fashion, subject to the requirements of this engagement. We understand that the Company
  has agreed it will furnish Ankura with such information as Ankura believes appropriate to its assignment
  (all such information so furnished being the “Information”). The Company recognizes and confirms that
  Ankura (i) will use and rely on the accuracy and completeness of the Information and on Information
  available from generally recognized public sources without independently verifying the same, (ii) does not
  assume responsibility for the accuracy, completeness or reasonableness of the Information and such other
  Information, and (iii) will not make an appraisal of any assets or liabilities (contingent or otherwise) of the
  Company. The Company shall advise Ankura promptly upon obtaining any actual knowledge of the
  occurrence of any event or any other change in fact or circumstance upon which Ankura formed part or all
  of its opinions, advice, or conclusions, or which could reasonably be expected to result in some or all of the
  Information being incorrect, inaccurate, or misleading. To the best of the Company’s knowledge, the
  Information to be furnished by or on behalf of the Company, when delivered, will be true and correct in all
  material respects and will not contain any material misstatement of fact or omit to state any material fact
  necessary to make the statements contained therein not misleading.
  Ankura will submit oral reports highlighting our findings and observations based upon the Services we
  perform pursuant to this Agreement. Our reports will encompass only matters that come to our attention in
  the course of our work that we perceive to be significant in relation to the objectives of our engagement.
  The depth of our analyses and extent of our authentication of the information on which our advice to you
  will be based may be limited in some respects due to the extent and sufficiency of available Information,
  time constraints dictated by the circumstances of our engagement, and other factors. We do not contemplate
  examining any such Information in accordance with generally accepted auditing or attestation standards. It
  is understood that, in general, we are to rely on Information disclosed or supplied to us by employees and
  representatives of the Company without audit or other detailed verification of their accuracy and validity.
  Accordingly, we will be unable to and will not provide assurances in our reports concerning the integrity
  of the Information used in our analyses and on which our findings and advice to you may be based. In
  addition, we will state that we have no obligation to, and will not update our reports or extend our activities
  beyond the scope set forth herein unless you request, and we agree to do so.
  11. Indemnification; Limitation of Liability: The Company shall provide indemnification, contribution and
  reimbursement as set forth in Schedule I hereto. The terms and provisions of Schedule I are an integral part
  hereof, are hereby incorporated by reference, are subject in all respects to the provisions hereof and shall
  survive any termination or expiration of this Agreement. Further, if an Indemnified Person (as defined in
  Schedule I) is requested or required to appear as a witness in any Action (as defined in Schedule I) that is
  brought by or on behalf of or against the Company or that otherwise relates to this Agreement or the
  Services rendered by Ankura hereunder, the Company shall, jointly and severally, reimburse Ankura and
  the Indemnified Person for all documented, actual out-of-pocket expenses incurred by them in connection
  with such Indemnified Person appearing or preparing to appear as such a witness, including without
  limitation, the fees and disbursements of legal counsel. Neither the Client nor any other party acting on
  their behalf shall hold Ankura liable for any matter in connection with the engagement or the Agreement,
  absent gross negligence, willful misconduct or bad faith as finally determined by a judgment of a court of
  competent jurisdiction. In no event shall Ankura be liable (i) under this Agreement or the engagement for
  damages in excess of the total amount of Fees collected; (ii) loss or corruption of data from the Client’s
  systems; or (iii) for any claim whatsoever for any loss of profit, goodwill, business opportunity, anticipated
  savings or benefits, special, consequential, exemplary, incidental, punitive or indirect damages of any kind.


  Ankura NRA Engagement Letter: 4/28/2021                                                            Page 5 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                  Entered 04/28/21 20:34:29           Page 7 of 29




  12. Entire Agreement; Amendments: This Agreement represents the entire agreement between the parties
  in relation to the Services, supersedes all previous agreements relating to the subject matter hereof (should
  they exist) and may not be modified or amended except in writing signed by all of the parties hereto.

  13. Counterparts: This Agreement may be executed in counterparts (and by facsimile or other electronic
  means), each of which shall constitute an original and all of which together will be deemed to be one and
  the same document.

  14. Severability: The invalidity or unenforceability of any provision of this Agreement shall not affect the
  validity or enforceability of any other provision.

  15. Announcements: Ankura shall be entitled to identify the Company and use the Company’s name and
  logo in connection with marketing and pitch materials upon conclusion of the Services. In addition, if
  requested by Ankura, the Company agrees that in any press release related to the Services or outcome of
  the Services provided hereunder, the Company will include in such press release a mutually acceptable
  reference to Ankura’s role as CRO to the Company.

  16. Governing Law; Jury Trial Waiver; Jurisdiction: THIS AGREEMENT WILL BE GOVERNED BY,
  AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
  APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY IN SUCH STATE.
  ANKURA AND THE COMPANY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVE
  ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
  (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT
  OF OR IN CONNECTION WITH THE ENGAGEMENT OF ANKURA PURSUANT TO, OR THE
  PERFORMANCE BY ANKURA OF THE SERVICES CONTEMPLATED BY, THIS AGREEMENT.
  REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
  OF THE PARTIES HERETO, EACH PARTY HEREBY IRREVOCABLY CONSENTS AND AGREES
  THAT ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARTIES HERETO ARISING
  OUT OF OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED
  EXCLUSIVELY IN THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN
  DISTRICT OF TEXAS PRESIDING OVER THE COMPANY’S BANKRUPTCY CASE, ANY
  FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE NORTHERN DISTRICT OF
  TEXAS, OR, IF SUCH COURTS DO NOT HAVE JURISDICTION, THEN THE STATE COURTS
  SITTING IN THE DALLAS COUNTY, TEXAS, WHICH COURTS SHALL HAVE EXCLUSIVE
  JURISDICTION OVER THE ADJUDICATION OF SUCH MATTERS SUBJECT TO DELAWARE
  GOVERNING LAW DISCUSSED HEREIN; PROVIDED HOWEVER, THAT IF ANY ENTITY
  COMPRISING THE COMPANY BECOMES A DEBTOR UNDER CHAPTER 11 OF THE
  BANKRUPTCY CODE, AND IF A COMPANY ENTITY IS A PARTY TO SUCH DISPUTE WITH
  RESPECT TO THIS AGREEMENT, ANKURA AND THE COMPANY IRREVOCABLY AGREE TO
  SUBMIT TO THE EXCLUSIVE JURISDICTION AND FORUM OF THE BANKRUPTCY COURT IN
  WHICH SUCH CHAPTER 11 CASE IS PENDING. BY EXECUTION AND DELIVERY OF THIS
  AGREEMENT, EACH PARTY HERETO FURTHER IRREVOCABLY SUBMITS AND CONSENTS IN
  ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
  COURT, AND HEREBY WAIVES IN ALL RESPECTS ANY CLAIM OR OBJECTION THAT IT MAY
  HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
  NON-CONVENIENS. EACH PARTY HERETO AGREES THAT A FINAL NON-APPEALABLE
  JUDGMENT IN ANY SUCH ACTION BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE
  AND BINDING UPON IT AND MAY BE ENFORCED IN ANY OTHER COURT(S) HAVING
  JURISDICTION OVER IT BY SUIT UPON SUCH JUDGMENT. EACH PARTY HERETO

  Ankura NRA Engagement Letter: 4/28/2021                                                          Page 6 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                  Entered 04/28/21 20:34:29            Page 8 of 29




  IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ALL SUCH DISPUTES BY THE
  MAILING OF COPIES OF SUCH PROCESS TO THE NOTICE ADDRESS FOR EACH SUCH PERSON
  AS SET FORTH IN THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY CERTIFIES
  THAT NO REPRESENTATIVE OR AGENT OF ANY OTHER PARTY HERETO HAS REPRESENTED
  EXPRESSLY OR OTHERWISE THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE THE
  PROVISIONS OF THIS WAIVER. EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES
  THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY AND IN RELIANCE
  UPON, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

  17. Notices: Notice given pursuant to any of the provisions of this Agreement shall be in writing and shall
  be mailed or delivered (including via email so long as the recipient acknowledges receipt) at the address set
  forth in the signature blocks of each such person below. Notices shall be deemed provided on the date sent.

  18. Miscellaneous:
      (a) Conflicts:

             i. Ankura is involved in a wide range of other activities from which conflicting interests, or
                duties, may arise. We have undertaken an inquiry of our records in accordance with our
                standard business practices based on the parties identified to us and have determined that we
                may proceed. Due to the diversity of Ankura’s experts and advisory services, Ankura cannot
                be certain all relationships have or will come to light. Should an actual conflict come to the
                attention of Ankura during the course of this engagement, we will notify you immediately
                and take appropriate actions, as necessary. The Company represents and warrants that it has
                informed Ankura of the parties-in-interest to this matter and agrees that it will inform Ankura
                of additions to, or name changes for, those parties-in-interest. Ankura is not restricted from
                working on other engagements involving the parties in this matter; however, during the
                course of this engagement, services of the nature described in this Agreement that are directly
                adverse to the Company shall not be provided by personnel working on this engagement
                without prior written consent of the Company.

            ii. The Company acknowledges that Ankura and its affiliates may have provided professional
                services to, may currently provide professional services to, or may in the future provide such
                services to other parties-in-interest. The Company agrees that Ankura, its affiliates,
                subsidiaries, subcontractors and their respective personnel will have no responsibility to the
                Company in relation to such professional services, nor any responsibility to use or disclose
                information Ankura possesses by reason of such services, whether or not such information
                might be considered material to the Company. Information which is held elsewhere within
                Ankura but is not publicly available will not for any purpose be taken into account in
                determining Ankura’s responsibilities to the Company under this engagement. Ankura will
                not have any duty to disclose to the Company or any other party or utilize for the benefit of
                any such party’s or any other party any non-public information, or the fact that Ankura is in
                possession of such information, acquired in the course of providing services to any other
                person, engaging in any transaction (on its own account or otherwise) or otherwise carrying
                on its business.

      (b) Exculpation: You agree not to bring any claim against a direct or indirect holder of any equity
          interests or securities of Ankura in such capacity as a holder of equity interests, whether such holder
          is a limited or general partner, member, stockholder or otherwise, affiliate of Ankura, or director,
          officer, employee, representative, or agent of Ankura, or of an affiliate of Ankura or of any such
          direct or indirect holder of any equity interests or securities of Ankura (collectively, the “Party

  Ankura NRA Engagement Letter: 4/28/2021                                                            Page 7 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                  Entered 04/28/21 20:34:29           Page 9 of 29




         Affiliates”). You further agree that no Party Affiliate shall have any liability or obligation of any
         nature whatsoever in connection with or under this Agreement or the Services contemplated
         thereby, and you waive and release all claims against such Party Affiliates related to any such
         liability or obligation.

     (c) [reserved]

     (d) Independent Contractors: In connection with the Services, Ankura may utilize employees, agents
         or independent contractors or its own affiliates (each of which is a separate and independent legal
         entity) or its own agents or independent contractors. References in this Agreement to Ankura
         personnel shall apply equally to employees, agents or independent contractors of Ankura and its
         affiliates. Ankura shall act as an independent contractor under this Agreement, and not in any other
         capacity including as a fiduciary, and any obligations arising out of its engagement shall be owed
         solely to you. As an independent contractor, Ankura will have complete and exclusive charge of
         the management and operations of its business, including hiring and paying the wages and other
         compensation of all its employees and agents, and paying all bills, expenses and other charges
         incurred or payable with respect to the operations of its business. Ankura will remain solely
         responsible for the Services.

     (e) Limitations of Engagement: The Company acknowledges that Ankura is being retained solely to
         assist the Company as described in this Agreement. The Company agrees that it will be solely
         responsible implementing any advice or recommendations and for ensuring that any such
         implementation complies with applicable law. The Company understands that Ankura is not
         undertaking to provide any legal, regulatory, accounting, insurance, tax or other similar
         professional advice and the Company confirms that it is relying on its own counsel, accountants
         and similar advisors for such advice. This engagement shall not constitute an audit or review, or
         any other type of financial statement reporting engagement. It is expressly agreed that, other than
         as set forth in this Agreement, Ankura will not evaluate or attest to the Company’s internal controls,
         financial reporting, illegal acts or disclosure deficiencies and Ankura shall be under no obligation
         to provide formal fairness or solvency opinions with respect to any bankruptcy case or otherwise,
         or any transaction contemplated thereby or incidental thereto. In rendering its Services pursuant to
         this Agreement, and notwithstanding anything to the contrary herein, Ankura is not assuming any
         responsibility for any decision to pursue (or not to pursue) any business strategy or to effect (or not
         to effect) any transaction. Ankura shall not have any obligation or responsibility to provide legal,
         regulatory, accounting, tax, audit, “crisis management” or business consultant advice or services
         hereunder, and shall have no responsibility for designing or implementing operating,
         organizational, administrative, cash management or liquidity improvements.

     (f) Limitations on Actions: No action, regardless of form, relating to this engagement, the Services
         provided hereunder or this Agreement, may be brought by either party more than one (1) year after
         the cause of action has accrued, except that an action for nonpayment may be brought by a third
         party not later than one (1) year following the due date of the last payment owing to the party
         bringing such action.

     (g) Counsel Representation: The terms of this Agreement have been negotiated by the parties hereto,
         who have each been represented by counsel. There shall be no presumption that any of the
         provisions of this Agreement shall be construed adverse to any party as “drafter” in the event of a
         contention of ambiguity in this Agreement, and the parties waive any statute or rule of law to such
         effect.



  Ankura NRA Engagement Letter: 4/28/2021                                                           Page 8 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                 Entered 04/28/21 20:34:29            Page 10 of 29




     (h) Assignment: This Agreement may not be assigned by any party hereto without the prior written
         consent of the other parties. Any attempted assignment of this Agreement made without such
         consent shall be void and of no effect, at the option of the non-assigning parties. Notwithstanding
         the foregoing, Ankura may assign or novate this Agreement to a transferee of all or part of its
         business upon written notice. Ankura may also transfer or deal with our rights in any unpaid invoice
         without notice.

     (i) Headings: Headings used herein are for convenience of reference only and shall not affect the
         interpretation or construction of this Agreement.

     (j) Survival: Those provisions that by their nature are intended to survive termination or expiration of
         this Agreement and any right or obligation of the parties in this Agreement which, by its express
         terms of nature and context is intended to survive termination or expiration of this Agreement, shall
         so survive any such termination or expiration. For the avoidance of doubt, upon any termination of
         this Agreement, Section 2-12 and 14-18 shall survive such termination and shall remain in effect.
         Notwithstanding the foregoing, the obligations under Section 9 shall survive for two (2) years after
         termination of this Agreement.

     (k) Force Majeure: Ankura shall not be liable for any delays or nonperformance directly or indirectly
         resulting from circumstances or causes beyond its reasonable control, including but not limited to,
         fire, epidemic or other casualty, act of God, strike or labor dispute, war or other violence, or any
         law, order or requirement of any governmental agency or authority.

     (l) Non-Solicitation: The Client will not, during the term of the engagement or for twelve (12) months
         thereafter, solicit (directly or indirectly) any employee of Ankura or attempt to induce or cooperate
         with any other firm in an attempt to induce any employee to leave the employ of Ankura. In the
         event that an employee of Ankura is hired by the Client during the above-mentioned period, the
         Client agrees to pay to Ankura, no later than ten (10) days after the employees accepts a position
         with the Client, an amount equal to one hundred percent (100%) of the employee’s annualized
         compensation; provided that the foregoing shall not be violated by general advertising not targeted
         at Ankura employees.

     (m) Insurance: The Company shall use commercially reasonable efforts to cause the CRO and any
         other Engagement Personnel serving in officer roles to be covered under the Company’s existing
         directors, officers and corporate liability insurance policies (the “Policy”). The Company shall
         cause its insurance broker to send copies of all documentation and other communications regarding
         the Policy, including without limitation any renewal or cancellation thereof to the attention of the
         CRO. Upon any cancellation or nonrenewal of the Policy by the insurer, the Company shall use
         commercially reasonable efforts to extend the claim period to a six-year “discovery period” and
         shall exercise such rights and pay the premium required thereunder.

     (n) Money Laundering. Ankura may, in addition to making searches of appropriate databases, request
         from you, your affiliates or your advisors, certain information and documentation for the purposes
         of verifying your identity in order to comply with our obligations under applicable money-
         laundering regulation, legislation and our internal policies. When you are acting on behalf of a
         third-party client, we may request from you, copies of any documentation you have obtained in
         relation to your client. If satisfactory evidence of identity is not provided within a reasonable time,
         it may be necessary for us to cease work. Where we believe that there are circumstances which may
         give rise to a money laundering offence under applicable legislation, we may consider it necessary
         to make a report to the appropriate authorities. We may not be able to discuss such reports with you


  Ankura NRA Engagement Letter: 4/28/2021                                                           Page 9 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21               Entered 04/28/21 20:34:29           Page 11 of 29




         and we will not be liable to you for any loss or damage which you may suffer or incur as a result
         of our making such a report, including, without limitation, as a result of any delay to any stage of
         a matter or as a result of completion being prohibited by such authorities.

                                         [Signature pages follow.]




  Ankura NRA Engagement Letter: 4/28/2021                                                       Page 10 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                 Entered 04/28/21 20:34:29           Page 12 of 29




  If the foregoing correctly sets forth our understanding, please indicate your acceptance thereof in the space
  provided below, whereupon this Agreement and your acceptance shall constitute a binding agreement
  between us.

  If you have any questions, please call me at (214) 924-1575. We look forward to working with you on this
  matter.

  ANKURA CONSULTING GROUP, LLC

  By: _______________________________________________
  Louis E. Robichaux IV
  Senior Managing Director

  15950 Dallas Parkway, Suite 750
  Dallas, TX 75248

  With a copy to
  485 Lexington Avenue, 10th Floor
  New York, NY 10017
  Attn.: General Counsel

  Accepted and agreed:


  COMPANY:

  NATIONAL RIFLE ASSOCIATION OF AMERICA and
  SEA GIRT, LLC

  By: _______________________________________________
  Name: Charles Cotton
  Title: Board Member, Special Litigation Committee
  Date:

  By: _______________________________________________
  Name: Wayne LaPierre
  Title: Executive Vice President
  Date:

  Address: 11250 Waples Mill Rd.
  Fairfax, Virginia 22030

  With a copy to:




  Ankura NRA Engagement Letter: 4/28/2021                                                         Page 11 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                  Entered 04/28/21 20:34:29            Page 13 of 29




                                                   Schedule I

         This Schedule I is a part of and incorporated into the Agreement, dated as of April 4, 2021 between
  Ankura, and the Company pursuant to which Ankura has been engaged to provide Services as set forth in
  the Agreement. Capitalized terms not defined herein shall have the same meaning assigned in the
  Agreement.

           As a material part of the consideration for the agreement of Ankura to furnish its Services under
  the Agreement, the Company, jointly and severally, agrees that it shall defend, indemnify and hold harmless
  Ankura and its affiliates and their respective directors, officers, employees, attorneys and other agents
  appointed by any of the foregoing and each other person, if any, controlling Ankura or any of its affiliates
  (Ankura and each such person and entity being referred to as an “Indemnified Person”), from and against
  any losses, claims, damages, judgments, assessments, costs and other liabilities (collectively, “Liabilities”),
  and will reimburse each Indemnified Person for all reasonable fees and expenses (including the reasonable
  fees and expenses of counsel) (collectively, “Indemnified Expenses”) as they are incurred in investigating,
  preparing, pursuing or defending any claim, action, proceeding or investigation, whether or not in
  connection with pending or threatened litigation and whether or not any Indemnified Person is a party
  (collectively, “Actions”), in each case, related to or arising out of or in connection with the Services
  rendered or to be rendered by an Indemnified Person pursuant to the Agreement or any Indemnified
  Persons’ actions or inactions in connection with any such Services; provided that the Company will not be
  responsible for any Liabilities or Indemnified Expenses of any Indemnified Person that are determined by
  a judgment of a court of competent jurisdiction, which judgment is no longer subject to appeal or further
  review, to have resulted primarily from such Indemnified Person’s gross negligence, bad faith or willful
  misconduct in connection with any of the Services. The Company shall also reimburse such Indemnified
  Person for all Indemnified Expenses as they are incurred in connection with enforcing such Indemnified
  Persons' rights under the Agreement (including without limitation its rights under this Schedule I). Such
  Indemnified Person shall reasonably cooperate with the defense of any Actions.

           The Company shall, if requested by Ankura, assume the defense of any such Action including the
  employment of counsel reasonably satisfactory to Ankura. The Company will not, without prior written
  consent of Ankura (which shall not be unreasonably withheld), settle, compromise or consent to the entry
  of any judgment in or otherwise seek to terminate any pending or threatened Action in respect of which
  indemnification or contribution may be sought hereunder (whether or not any Indemnified Person is a party
  thereto) unless such settlement, compromise, consent or termination (i) includes an unconditional release
  of such Indemnified Person from all Liabilities arising out of such Action and (ii) does not include any
  admission or assumption of fault or culpability on the part of any Indemnified Person.

           In the event that the foregoing indemnity is not available, for any reason, to an Indemnified Person
  in accordance with the Agreement, the Company shall contribute to the Liabilities and Indemnified
  Expenses paid or payable by such Indemnified Person in such proportion as is appropriate to reflect (i) the
  relative benefits to the Company, on the one hand, and to Ankura, on the other hand, of the matters
  contemplated by the Agreement, or (ii) if the allocation provided by the immediately preceding clause (i)
  is not permitted by applicable law, not only such relative benefits but also the relative fault of the Company,
  on the one hand, and Ankura, on the other hand, in connection with the matters as to which such Liabilities
  or Indemnified Expenses relate, as well as any other relevant equitable considerations. Notwithstanding
  the foregoing, in no event shall any Indemnified Persons be required to contribute an aggregate amount in
  excess of the amount of fees actually received by Ankura from the Company pursuant to the Agreement.

           Prior to entering into any agreement or arrangement with respect to, or effecting, any (i) merger,
  statutory exchange or other business combination or proposed sale, exchange, dividend or other distribution


  Ankura NRA Engagement Letter: 4/28/2021                                                          Page 12 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                      Entered 04/28/21 20:34:29              Page 14 of 29




  or liquidation of all or a significant portion of its assets, or (ii) significant recapitalization or reclassification
  of its outstanding securities that does not directly or indirectly provide for the assumption of the obligations
  of the Company set forth in this Agreement, the Company will notify Ankura in writing thereof, if not
  previously so notified, and shall arrange in connection therewith alternative means of providing for the
  obligations of the Company set forth in this Agreement, including the assumption of such obligations by
  another party, insurance, surety bonds, the creation of an escrow, or other credit support arrangements, in
  each case in an amount and upon terms and conditions reasonably satisfactory to Ankura.

          These indemnification, contribution and other provisions of this Schedule I shall (i) remain
  operative and in full force and effect regardless of any termination of the Agreement or completion of the
  engagement by Ankura; (ii) inure to the benefit of any successors, assigns, heirs or personal representative
  of any Indemnified Person; and (iii) be in addition to any other rights that any Indemnified Person may
  have.




  Ankura NRA Engagement Letter: 4/28/2021                                                                 Page 13 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                Entered 04/28/21 20:34:29           Page 15 of 29




                                                 Schedule II

  This Schedule II is a part of and incorporated into the Agreement, dated as of April 3, 2021 between Ankura,
  and the Company pursuant to which Ankura has been engaged to provide the Services as set forth in the
  Agreement. Capitalized terms not defined herein shall have the same meaning assigned in the Agreement.

  To the extent there is an inconsistency between this Schedule II and the other terms and conditions of the
  Agreement, this Schedule II shall control.

  Ankura Consulting Group, LLC (“Ankura”) will provide Louis E. Robichaux IV to serve as Chief
  Restructuring Officer (“CRO”) of the National Rifle Association of America and Sea Girt, LLC
  (collectively, the “Company”) pursuant to the terms and conditions of this Agreement, with the
  appointment, scope of duties and responsibility, and authority (the “CRO Appointment Scope”) described
  in this Schedule II. Michael Morton of Ankura (together with the CRO, the “Initial Personnel”) will assist
  the CRO in carrying out those duties and responsibilities.

  Upon the mutual agreement of Ankura and the Special Litigation Committee of the Board (the “SLC”),
  Ankura may also provide such additional Ankura personnel (the “Additional Personnel” and collectively
  with the Initial Personnel, the “Engagement Personnel”) as are necessary to support the CRO, and to assist
  the CRO in the execution of his duties set forth more fully herein. The Initial Personnel and Additional
  Personnel may be designated as management or executive officers by the Company upon agreement with
  the SLC and Ankura.

  Appointment and Reporting
         The CRO will serve as a court-appointed representative of the Company with the role, scope and
          authority set forth herein. The CRO shall be considered a representative, and the functional
          equivalent of an executive, of the Company for purposes of the attorney-client privilege and the
          attorney work product doctrine. The CRO shall not be authorized to waive attorney-client privilege
          or work product protections of the Company.
         The Bankruptcy Court shall approve the CRO Appointment Scope and the Ankura engagement
          letter.
         The CRO will report directly to the SLC. The CRO will have direct access to other Board members,
          after consultation with the SLC and counsel to the Board, to carry out the CRO Appointment Scope.
         The CRO shall be available to provide reporting and presentations to the Board regarding CRO
          Responsibilities, upon request by the SLC or counsel to the Board and reasonable advance notice,
          regarding the Bankruptcy Responsibilities.
         The CRO will work collaboratively with the Company’s officers and the members of management
          team and each will make themselves available to regularly communicate in furtherance of their
          respective duties.

  Scope of Duties and Responsibility
         For purposes of the CRO Appointment Scope, the Company’s day-to-day operations are defined
          as follows:
              o “Core Fundamental Mission Operations” are defined as: (i) all activities of the NRA-ILA
                  (e.g., political and legislative activities) including, without limitation, management of
                  donor-restricted funds that relate exclusively to NRA-ILA activities, (ii) charitable
                  programs comprising the Company’s nonprofit mission, (iii) mission-related litigation,


  Ankura NRA Engagement Letter: 4/28/2021                                                        Page 14 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                         Entered 04/28/21 20:34:29              Page 16 of 29




                      including 1st Amendment litigation, 2nd Amendment litigation as well as actions and
                      investigations brought by federal or state government actors the outcome of which could,
                      in the opinion of the SLC, jeopardize the future existence or financial viability of the
                      Company,1 (iv) marketing, (v) membership, (vi) donor development and fundraising, and
                      (vii) all internal and external communications that pertain to the foregoing.
                  o   “Management Operations” are defined as all operations that are not Core Fundamental
                      Mission Operations. It is intended that the CRO will have broad authority for these
                      operations. Examples of activities in this category include but are not limited to: (i) finance
                      and accounting, (ii) treasury management, (iii) legal, governance and compliance
                      operations to the extent they relate to the CRO Responsibilities (defined below), (iv) all
                      litigation that is not mission-related litigation (subject to the settlement authority and other
                      limitations as set forth herein), (v) information technology, (vi) general administration,
                      facilities administration, purchasing, and supervision and management of vendors who
                      furnish goods or perform services unrelated to the Core Fundamental Mission Operations,
                      and (vii) all internal and external communications that pertain to the foregoing.
            Wayne LaPierre and the other applicable Officers of the Company will lead and be responsible for
             Core Fundamental Mission Operations.
            The CRO will lead and be responsible for Management Operations. In the event of a material
             difference of opinion among the CRO, on the one hand, and any Company advisor, employee or
             officer on the other hand (a “Material Difference”), regarding any matter within the scope of the
             CRO Responsibilities (defined below), the matter may be raised with the SLC, which will make a
             determination resolving the conflict (an “SLC Determination”). If, after good-faith discussions
             between the CRO and SLC, the CRO believes that the SLC Determination constitutes a post-
             petition breach of a fiduciary duty, the CRO may, at his discretion, bring the matter to the
             Bankruptcy Court for hearing.
            The CRO will also lead and be responsible for the Company’s efforts to pursue and effectuate its
             Chapter 11 bankruptcy restructuring (the “Bankruptcy Responsibilities” and together with
             Management Operations, the “CRO Responsibilities”), including, without limitation, the
             following:
                  o   Working closely and cooperatively with the Company’s bankruptcy advisors, oversee and
                      manage the Company’s required bankruptcy reporting, administration, and disclosures.
                  o   Working in close coordination with the SLC and Official Committee of Unsecured
                      Creditors (the “UCC”), and subject to settlement authority thresholds and guidance from
                      the SLC, lead the Company’s efforts to resolve claims and controversies which have
                      material connections to the Chapter 11 restructuring process.
                  o   Working in close coordination with the SLC and the UCC, and subject to settlement
                      authority thresholds and guidance from the SLC, exercise oversight and decision-making
                      authority with respect to any litigation claims (other than mission-related litigation),
                      whether filed in state or federal court, or before any administrative or governmental agency,
                      or an arbitration that could potentially result in a claim in the bankruptcy.
                  o   Lead the communications and negotiations with the Company’s stakeholders, UCC and
                      parties in interest in the Company’s bankruptcy restructuring.
                  o   Lead and oversee any efforts by the Company to divest any assets during the bankruptcy
                      proceeding, with any asset sales being approved by the SLC or the Board, with input from
                      the UCC.


  1
      For the avoidance of doubt, the current mission-related litigation is identified on Annex 1 hereto.

  Ankura NRA Engagement Letter: 4/28/2021                                                                   Page 15 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21                  Entered 04/28/21 20:34:29            Page 17 of 29




              o   Assist bankruptcy counsel and provide bankruptcy court testimony, as the primary
                  representative of the Company, in the Chapter 11 proceeding.
              o   The Company shall receive and consider any input provided by the CRO in connection
                  with the evaluation of, and decisions regarding the assumption or rejection on, executory
                  contracts and unexpired leases.
              o   Develop, negotiate, and advance the Plan of Reorganization which must ultimately be
                  approved by the Board.

  Authority
        The following individuals and firms shall have direct line reporting to the CRO concerning matters
         within the scope of the CRO Responsibilities:
              o   Company Resources: Chief Financial Officer; Treasurer; Internal General Counsel; the
                  senior executive of Human Resources; the senior executive of Information Technology;
                  and the senior executive responsible for internal and external communications.
              o   External Resources: all retained legal and restructuring professionals for the portion of such
                  firms’ work that pertain to the CRO Responsibilities; provided, however, that nothing
                  herein shall alter such professionals’ fiduciary duties to the Company clients.
        The CRO and Mr. LaPierre recognize and acknowledge that certain of the Company’s internal and
         external resources may also support Core Fundamental Mission Operations. To the extent these
         individuals and firms provide services and support to multiple areas of the Company’s operations:
         (i) such individual or firm, as applicable, will report directly to Mr. LaPierre for the portion of their
         work and responsibilities that pertain to Core Fundamental Mission Operations, and (ii) the CRO
         and Mr. LaPierre agree to work cooperatively to ensure that lines of reporting are not confusing or
         ambiguous, and that that all aspects of the Company’s operations are adequately supported.
        The CRO will work closely and cooperatively with the Company’s senior executive team and
         existing retained bankruptcy and non-bankruptcy professionals to render the services described
         above.
        The CRO shall have access to all Company books, records, data and information as well as all
         company employees.
        The parties mutually intend that the CRO shall not be liable directly, derivatively, or otherwise for
         claims or losses arising out of the Core Fundamental Mission Operations or the Management
         Operations. The Company shall use their best efforts to obtain an order from the Court releasing
         the CRO from any such potential liability.




  Ankura NRA Engagement Letter: 4/28/2021                                                           Page 16 of 17
Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21          Entered 04/28/21 20:34:29   Page 18 of 29




                                            Annex 1




  Ankura NRA Engagement Letter: 4/28/2021                                         Page 17 of 17
                       Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21            Entered 04/28/21 20:34:29          Page 19 of 29
                                               Annex 1: Current Mission Related Litigation


DATE        CAUSE #         JURISDICTION      PLAINTIFFS              DEFENDANTS                 CASE CAPTION NATURE OF CASE                  STATUS
FILED
3/13/2020   126014          Illinois          Guns Save Life, Inc.,                              Guns Save          Challenging Cook          On appeal
                            Supreme Court     DPE Services, Inc.                                 Lives v. Ali       County's Firearm and
                                              d/b/a Maxon             Zahra Ali, solely in her                      Ammo Violence Tax
                                              Shooter's Supplies      capacity as Director of                       under the state
                                              and Indoor Range        the Department of                             constitutional right to
                                              and Marilyn             Revenue of Cook                               keep and bear arms.
                                              Smolenski               County, Thomas J.
                                                                      Dart, solely in his
                                                                      capacity as Cook
                                                                      County Sheriff, and the
                                                                      County of Cook, a
                                                                      county in the State of
                                                                      Illinois
12/3/2019   2019-ch-        Sangamon          Guns Save Life, Inc.                               Guns Save          Challenging the FOID      Pending
            000180          County Court,                            Kwame Raoul, in His         Lives v. Raoul     Act under the Illinois
                            Illinois                                 Official Capacity as                           Constitutional right to
                                                                     Attorney General of the                        keep and bear arms.
                                                                     State of Illinois; and
                                                                     Brendan Kelly, in His
                                                                     Official Capacity as
                                                                     Acting Director of the
                                                                     Illinois State
9/30/2019   451825/2019     New York          People of the State of Ackerman McQueen,           People of the      Compelling subpoena       On appeal
            (N.Y. Supreme   Appellate         New York, by Letitia Inc.; and NRA                 State of New       compliance
            Court)          Division, First   James, Attorney                                    York v. AMc
                            Department        General of the State                               and The
                                              of New York                                        National Rifle
                                                                                                 Association




                                                                          1
                          Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21       Entered 04/28/21 20:34:29            Page 20 of 29
                                                 Annex 1: Current Mission Related Litigation

11/9/2020   20-56233          United States     Jonah Martinez,      Alex Villanueva, Sonia     Brandy v.           The NRA filed suit          On appeal
                              Court of          Jason Montes,        Y. Angell, Barbara         Villanueva          challenging Los Angeles
                              Appeals for the   Weyland-Yutani       Ferrer, and County of                          County’s counties listing
                              Ninth Circuit     LLC, DBA Match       Los Angeles                                    federal firearms dealers
                                                Grade Gunsmiths,                                                    as non-essential business
                                                Alan Kushner, The                                                   and shutting them down
                                                Target Range, Tom                                                   under their COVID-19
                                                Watt, A place to                                                    Orders under the Second
                                                shoot, Second                                                       Amendment.
                                                Amendment
                                                Foundation,
                                                California Gun
                                                Rights Foundation,
                                                National Rifle
                                                Association of
                                                America, and
                                                Firearms Policy
                                                Coalition, Inc.
5/11/2018   1:18-cv-566       USDC NY-ND        NRA                  Andrew Cuomo, both in      The National        Civil rights action         Pending
                                                                     individually and in his    Rifle
                                                                     official capacity; Maria   Association v.
                                                                     T. Vullo, both             Andrew
                                                                     individually and in her    Cuomo
                                                                     official capacity; and
                                                                     the NY State
                                                                     Department of Financial
                                                                     Services
8/31/2020   20-35827          United States     Daniel Mitchell,     Charles Atkins, Craig      Daniel              The NRA filed suit         On appeal
                              Court of          Armen Tooloee,       Meidl, Teresa Berntsen     Mitchell, et al     challenging the ban on
                              Appeals for the   Luke Rettmer,                                   v. Charles          semi-auto transfers to 18-
                              Ninth Circuit     Matthew Wald,                                   Atkins, et al       20 year-olds under the
                                                Nathaniel Casey,                                                    Second Amendment.
                                                National Rifle
                                                Association, Robin
                                                Ball, Second
                                                Amendment
                                                Foundation,

                                                                         2
                        Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21         Entered 04/28/21 20:34:29         Page 21 of 29
                                              Annex 1: Current Mission Related Litigation

11/15/2019 No. 995966       Washington      Brett Bass, Swan        City of Edmonds, Dave        Bass v.           The NRA filed suit          On appeal
                            Supreme Court   Seaberg, The Second     Earling, Mayor of the        Edmonds           challenging the city of
                                            Amendment               City of Edmonds, in his                        Edmonds’s "safe
                                            Foundation, Inc., and   official capacity;                             storage" ordinance under
                                            NRA                     Edmonds Police                                 the state preemption
                                                                    Department; and Al                             statute
                                                                    Compaan, Chief of
                                                                    Police, in his official
                                                                    capacity
9/11/2020    1753 CD 2019   Pennsylvania   Lawrence Joseph          City of Pittsburgh,          Anderson v.       Challenging Pittsburgh's    On appeal
                            Commonwealth Anderson, Scott            William Peduto, in his       City of           ammunition magazine
                            Court          Miller, Robert           official capacity as         Pittsburgh        restriction as preempted
                                           Reinhold Opdyke          Mayor of the City of                           under state law.
                                           and Michael A.           Pittsburgh, and
                                           Whitehouse               Pittsburgh City Council
12/12/2018                  King County    Omar Abdul Alim,         City of Seattle; Jenny       Alim v. Seattle   The NRA filed suit          Pending
             18-2-18114-3   Superior Court Michael Thyng, The       Durkan, Mayor of the                           challenging the city of
             SEA            WA             Second Amendment         City of Seattle, in her                        Seattle’s "safe storage"
                                           Foundation, Inc., and    official capacity; Seattle                     ordinance under the state
                                           NRA                      Police Department, a                           preemption statute.
                                                                    department of the
                                                                    City of Seattle; and
                                                                    Carmen Best, Chief of
                                                                    Police, in her official
                                                                    capacity, City of Seattle




                                                                        3
                         Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21           Entered 04/28/21 20:34:29         Page 22 of 29
                                                Annex 1: Current Mission Related Litigation

6/2/2020    21-15602         United States     Janice Altman,          Carlos Bolanos, Max       Janice Altman,     The NRA filed suit        On
                             Court of          California              Bosel, City of Mountain   et al., v.         challenging four northern Appeal
                             Appeals for the   Association of          View, City of Pacifica,   County of          California counties
                             Ninth Circuit     Federal Firearms        City of Pleasant Hill,    Santa Clara, et    listing federal firearms
                                               Licensees, Inc.,        City of San Jose, Sara    al                 dealers as non-essential
                                               California Gun          H. Cody, County of                           business and shutting
                                               Rights Foundation,      Contra Costa, County of                      them down under their
                                               Scott Chalmers, City    San Mateo, County of                         COVID-19 Orders under
                                               Arms East LLC, City     Santa Clara, Chris                           the Second Amendment
                                               Arms LLC, Cuckoo        Farnitano, Edgardo
                                               Collectibles LLC,       Garcia, Bryan Hill, Sam
                                               Dmitri Danilevsky,      Liccardo, David
                                               Greg David,             Livingston, Scott
                                               Firearms Policy         Morrow, Jeffrey Rosen,
                                               Coalition, Inc., Ryan   Laurie Smith and
                                               Goodrich, Roman         Daniel Steidle
                                               Kaplan, National
                                               Rifle Association of
                                               America, Second
                                               Amendment
                                               Foundation, Albert
                                               Lee Swann and Yan
                                               Traytel
8/6/2020    1:20-cv-889      USDC NY-ND        NRA                     Letitia James, both       The National       Civil rights action       Pending
            (MAD-TWD)                                                  individually and in her   Rifle
                                                                       official capacity         Association v.
                                                                                                 Letitia James
6/19/2018   2020-155         Vermont           Vermont Federation      Matthew Birmingham,       Vermont            Challenging Vermont's     On appeal
            (224-4-18)       Supreme Court     of Sportsmen’s          et al                     Federation of      15-round magazine law
                             (Wash. County     Clubs, et al                                      Sportsmen v.       under the state
                             Superior)                                                           Birmingham         constitutional right to
                                                                                                                    keep and bear arms.




                                                                           4
                         Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21            Entered 04/28/21 20:34:29        Page 23 of 29
                                                 Annex 1: Current Mission Related Litigation


DATE        CAUSE #          JURISDICTION       PLAINTIFFS               DEFENDANTS               CASE CAPTION NATURE OF CASE                 STATUS
FILED
8/6/2020    451625/2020      Supreme Court      People of the State of   NRA, Wayne LaPierre,     People of the     Regulatory enforcement    Pending
                             of the State of    New York, by Letitia     Wilson Phillips, John    State of New
                             New York           James, Attorney          Frazer, and Joshua       York v. The
                             County of New      General of the State     Powell                   National Rifle
                             York               of New York                                       Association et
                                                                                                  al.
8/6/2020    2020 CA          Superior Court     District of Columbia     NRA; and NRA             District of       Regulatory enforcement    Pending
            003454 B         for the District                            Foundation, Inc.         Columbia v.
                             of Columbia                                                          NRA
                             Civil Division                                                       Foundation and
                                                                                                  NRA
3/9/2018    4:18-cv-00137    United States      NRA, Radford Fant        Rick Swearingen,         National Rifle    The NRA filed suit        Pending
                             District Court                              Ashley Moody             Association of    challenging Florida’s ban
                             for the                                                              America v.        on transferring firearms
                             Northern                                                             Swearingen, et    to 19-20 year olds under
                             District of                                                          al                the Second Amendment.
                             Florida
12/7/2020   126840           Illinois           Guns Save Life, Inc.     The Village of           Guns Save         "Assault Weapon" & 10+ Pending
                             Supreme Court      and John William         Deerfield and Harriet    Life, Inc. v.     Round Magazine
                                                Wombacher III            Rosenthal, in Her        Village of        ordinances as preempted
                                                                         Official Capacity as     Deerfield         by state law.
                                                                         Mayor of the Village
                                                                         ofDeerfield
1/29/2021   CL-2021-         Fairfax County     Kimberly LaFave,         County of Fairfax, Col   LaFave v.         The NRA Filed Suit        Pending
            01569            Circuit Court      Glenn Taubman,           Edwin C. Roessler        Fairfax County    challenging Fairfax
                                                Robert Holzhauer,                                                   County's ban on
                                                and National Rifle                                                  possessing firearms in
                                                Association of                                                      parks and other vaguely
                                                America                                                             defined areas
5/16/2018   No. 20-843       Supreme Court      New York State           Kevin Bruen and          NYSRPA v.         NRA-supported suit        On appeal
                             of the United      Rifle & Pistol           Richard McNally          Bruen             challenging New York's
                             States             Association, Robert                                                 restrictive process for
                                                Nash, Brandon Koch                                                  issuing carry permits.


                                                                             5
                       Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21     Entered 04/28/21 20:34:29          Page 24 of 29
                                             Annex 1: Current Mission Related Litigation

1/14/2021   3:21-cv-00349   U.S. District   WILDEARTH           DAVID                      WildEarth         NRA Intervened to          Pending
                            Court for the   GUARDIANS,          BERNHARDT, the             Guardians v.      defend the U.S. Fish and
                            Northern        WESTERN             UNITED STATES              Bernhardt         Wildlife Service's rule
                            District of     WATERSHEDS          DEPARTMENT OF                                delisting the gray wolf
                            California      PROJECT,            THE INTERIOR, the                            from the list of
                                            CASCADIA            UNITED STATES                                threatened species.
                                            WILDLANDS,          FISH AND WILDLIFE
                                            ENVIRONMENTAL       SERVICE, and
                                            PROTECTION          AURELIA
                                            INFORMATION         SKIPWORTH,
                                            CENTER,             And Intervenor-
                                            KLAMATH             Defendant Applicants
                                            FOREST              National Rifle
                                            ALLIANCE,           Association of America
                                            KLAMATH-            and Safari Club
                                            SISKIYOU            International
                                            WILDLANDS
                                            CENTER, THE
                                            LANDS COUNCIL,
                                            and WILDLANDS
1/25/2021   3:21-cv-00561   U.S. District   NATURAL             UNITED STATES              NRDC v.           NRA Intervened to          pending
                            Court for the   RESOURCES           DEPARTMENT OF              Department of     defend the U.S. Fish and
                            Northern        DEFENSE             THE INTERIOR;              the Interior      Wildlife Service's rule
                            District of     COUNCIL, INC.,      UNITED STATES                                delisting the gray wolf
                            California                          FISH AND WILDLIFE                            from the list of
                                                                SERVICE, Defendants                          threatened species.
                                                                And Intervenor-
                                                                Defendant Applicants
                                                                National Rifle
                                                                Association of America
                                                                and Safari Club
                                                                International




                                                                    6
                       Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21        Entered 04/28/21 20:34:29          Page 25 of 29
                                               Annex 1: Current Mission Related Litigation

1/14/2021   3:21-cv-00344   U.S. District     DEFENDERS OF        U.S. FISH AND               Defenders of      NRA Intervened to          Pending
                            Court for the     WILDLIFE,           WILDLIFE SERVICE;           Wildlife v.       defend the U.S. Fish and
                            Northern          CENTER FOR          DAVID                       U.S. Fish and     Wildlife Service's rule
                            District of       BIOLOGICAL          BERNHARDT, and              Wildlife          delisting the gray wolf
                            California        DIVERSITY,          U.S. Secretary of the       Service           from the list of
                                              SIERRA CLUB,        Interior, and Intervenor-                     threatened species.
                                              NATIONAL PARKS      Defendant Applicants
                                              CONSERVATION        National Rifle
                                              ASSOCIATION,        Association of America
                                              OREGON WILD,        and Safari Club
                                              and HUMANE          International
                                              SOCIETY OF THE
                                              UNITED STATES,
12/1/2020   1:20-cv-17598   U.S. District     AL-AMEEN I.         GURBIR GREWAL,              Mazahreh v.       NRA filed suit             Pending
                            Court for the     MAZAHREH,           PATRICK J.                  Grewal            challenging NJ's
                            District of New   BILLY NUNES DE      CALLAHAN,                                     restrictive process for
                            Jersey            ALMEIDA, BRIAN      RICHARD J. MEDER,                             issuing concealed carry
                                              SWENSON,            MARK P.                                       permits.
                                              NATIONAL RIFLE      TARANTINO,
                                              ASSOCIATION OF      THOMAS BRYAN,
                                              AMERICA, INC.,      JOSEPH L. REA,
                                              ASSOCIATION OF      ROBERT BRENNAN,
                                              NEW JERSEY          and N. PETER
                                              RIFLE & PISTOL      CONFORTI,
                                              CLUBS, INC., and
                                              COALITION OF
                                              NEW JERSEY
                                              FIREARM
                                              OWNERS A NEW
                                              JERSEY
                                              NONPROFIT
                                              CORPORATION




                                                                      7
                       Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21       Entered 04/28/21 20:34:29         Page 26 of 29
                                               Annex 1: Current Mission Related Litigation

5/17/2017   19-55376        U.S. Court of     VIRGINIA            XAVIER BECERRA,            Duncan v.        NRA-Supported suit          On appeal
                            Appeals for the   DUNCAN,             in his official            Becerra          challenging California's
                            Ninth Circuit     RICHARD LEWIS,      capacity as Attorney                        ban on firearm
                                              PATRICK             General of the State                        magazines under the
                                              LOVETTE, DAVID      of California; and                          Second Amendment .
                                              MARGUGLIO,          DOES 1-10,
                                              CHRISTOPHER
                                              WADDELL, and
                                              CALIFORNIA
                                              RIFLE & PISTOL
                                              ASSOCIATION,
                                              INCORPORATED,
8/17/2016   18-55717        U.S. Court of     MICHELLE            CALIFORNIA                 Flannagan v.     NRA-supported suit          On appeal
                            Appeals for the   FLANAGAN,           ATTORNEY                   Becerra          challenging CA's
                            Ninth Circuit     SAMUEL              GENERAL, SHERIFF                            restrictive process for
                                              GOLDEN,             JAMES McDONNELL,                            issuing concealed carry
                                              DOMINIC             and DOES 1-10,                              permits.
                                              NARDONE, JACOB
                                              PERKIO, and THE
                                              CALIFORNIA
                                              RIFLE & PISTOL
                                              ASSOCIATION,
5/11/2020   3:20-cv-05762   U.S. District     FEDERAL LAW         GURBIR GREWAL              FLEOA v.         NRA filed an amicus         Pending
                            Court for the     ENFORCEMENT         and PATRICK J.             Grewal           brief in support of
                            District of New   OFFICERS            CALLAHAN                                    several retired federal
                            Jersey            ASSOCIATION,                                                    law enforcement officers
                                              NEW JERSEY                                                      asserting their right to
                                              FRATERNAL                                                       carry a firearm under the
                                              ORDER OF                                                        Law Enforcement
                                              POLICE, RICHARD                                                 Officer's Safety Act
                                              BOWEN, JOSEPH
                                              JAKUBIEC, and
                                              CHRISTOPHER
                                              MARTINEZ




                                                                      8
                        Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21       Entered 04/28/21 20:34:29      Page 27 of 29
                                                Annex 1: Current Mission Related Litigation

4/2/2018    1D19-2819       Florida District   STATE OF            CITY OF WESTON,            Weston v.     NRA filed an amicus          On appeal
                            Court of           FLORIDA,            FLORIDA, DAN               Florida       brief in support of the
                            Appeal 1st         GOVERNOR RON        DALEY, and                               state of Florida in a suit
                            Division           DESANTIS,           BROWARD COUNTY                           brought by several
                                               ATTORNEY                                                     localities challenging the
                                               GENERAL                                                      validity of Florida's
                                               ASHLEY MOODY,                                                firearm preemption
                                               and FDLE                                                     statute.
                                               COMMISSIONER
                                               RICHARD L.
                                               SWEARINGEN,
9/5/2012    3:12-cv-08176   U.S. District      CENTER FOR          UNITED STATES           CBD v. USFS      NRA intervened in a          Pending
                            Court for the      BIOLOGICAL          FOREST SERVICE,                          lawsuit alleging that
                            District of        DIVERSITY,          and Intervenor                           hunting with lead
                            Arizona            SIERRA CLUB, and    Defendants the National                  ammunition violated the
                                               GRAND CANYON        Rifle Association of                     Resource Conservation
                                               WILDLANDS           America, Safari Club                     and Recovery Act
                                               COUNCIL,            International, and the
                                                                   National Shooting
                                                                   Sports Foundation
12/28/2016 1:16-cv-03311- U.S. District        MARYLAND            LAWRENCE HOGAN, MSI v. Hogan             NRA-supported lawsuit        pending
           ELH            Court for the        SHALL ISSUE,        and WILLIAM M.                           challenging Maryland's
                          District of          INC.ATLANTIC        PALLOZZI,                                Handgun Qualification
                          Maryland             GUNS, INC., ANA                                              License requirement
                                               SLIVEIRA,                                                    under the Second
                                               DEBORAH KAY                                                  Amendment.
                                               MILLER, SUSAN
                                               BRANCATO
                                               VIZAS, CHRISTINE
                                               BUNCH
6/13/2018   Cert Petition   Supreme Court      ASSOCIATION OF      GURBIR GREWAL,             ANJRPC v.     NRA-Supported lawsuit        On appeal
            Filed 4/26/21   of the United      NEW JERSEY          PATRICK J.                 Grewal        challenging NJ's
                            States             RIFLE & PISTOL      CALLAHAN,                                restriction on commonly
                                               CLUBS, INC.,        THOMAS WILLIVER,                         possessed firearms
                                               BLAKE ELLMAN,       JAMES B.                                 magazines under the
                                               and ALEXANDER       O’CONNOR,                                Second Amendment
                                               DEMBOWSKI

                                                                       9
                       Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21       Entered 04/28/21 20:34:29    Page 28 of 29
                                              Annex 1: Current Mission Related Litigation

6/11/2018   20-55437       U.S. Court of     KIM RHODE,          XAVIER BECERRA             Rhode v.     NRA-supported lawsuit      On appeal
                           Appeals for the   GARY                and DOES 1-10,             Becerra      challenging California's
                           Ninth Circuit     BRENNAN,                                                    restrictive ammunition
                                             CORY HENRY,                                                 background check law
                                             EDWARD                                                      under the Second
                                             JOHNSON,                                                    Amendment.
                                             SCOTT
                                             LINDEMUTH,
                                             RICHARD
                                             RICKS, DENISE
                                             WELVANG,
                                             ABLE’S
                                             SPORTING, INC.,
                                             AMDEP
                                             HOLDINGS, LLC,
                                             d/b/a
                                             AMMUNITION
                                             DEPOT, R & S
                                             FIREARMS, INC.,
                                             d/b/a SAM’s
                                             SHOOTERS
                                             EMPORIUM, and
                                             CALIFORNIA
                                             RIFLE & PISTOL
                                             ASSOCIATION,
                                             INCORPORATED
                                             AMDEP
                                             HOLDINGS, LLC,
                                             d/b/a
                                             AMMUNITION
                                             DEPOT, R & S
                                             FIREARMS, INC.,
                                             d/b/a SAM’s
                                             SHOOTERS
                                             EMPORIUM, and
                                             CALIFORNIA
                                             RIFLE & PISTOL
                                             ASSOCIATION,
                                                                     10
                       Case 21-30085-hdh11 Doc 701-1 Filed 04/28/21         Entered 04/28/21 20:34:29    Page 29 of 29
                                              Annex 1: Current Mission Related Litigation

                                             INCORPORATED




6/12/2012   12-17808       U.S. Court of     George K. Young        State of Hawaii, Neil    Young v.      NRA filed amicus brief     On appeal
                           Appeals for the                          Abercrombie, David M.    Hawaii        in support of individual
                           Ninth Circuit                            Louie, County of                       who challenged Hawaii's
                                                                    Hawaii, William Kenoi,                 restrictive carry laws
                                                                    Hilo County Police                     under the Second
                                                                    Department, Harry                      Amendment
                                                                    Kubojiri, John Does 1-
                                                                    25, Jane Does 1-25,
                                                                    Corporations 1-5, and
                                                                    Doe Entities 1-5
7/19/18     2018CV30581    Colorado          Robert Lynn            City of Boulder          Chamber       NRA-supported suit         On appeal
                           District Court,   Chambers, James                                 s v. City     challenging the City of
                           Boulder           Michael Jones,                                  of            Boulder’s ban on
                           County            Colorado State                                  Boulder       possession and transfer
                                             Shooting Association                                          of certain firearms and
                                                                                                           ammunition magazines.




                                                                       11
